DETAILED ACTION
This action is responsive to the following communication: Amendment filed on 05/11/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Arimi Yamada (reg 70156) on 5/17/22.
Claims 1 and 6 are amended as follows:
1.	(Currently Amended) A help information display system that displays help information for supporting an operation of a user on a display device of a user terminal operated by the user, comprising:
a help information memory that stores the help information, information of a work screen associated with the help information, and a priority relevant to a display order of the help information,
a log memory that stores a user log including the operation performed by the user and information relevant to the operation;
a log counting database that stores a counting data obtained by counting the user log sored in the log memory for each user; and
a processor that displays a help screen on the display device including the help information stored and associated with the work screen, based on the work screen displayed on the display device when the processor receives the operation of the user, 
wherein
the log memory stores the user log including screen identification information for identifying the work screen on which the user has performed the operation and help information identification information for identifying the help information corresponding to the screen identification information,
the log counting database stores the counting data obtained by counting a number of times each help information has been viewed by the user for each work screen, and
the processor:
determines the priority relevant to the display order of the help information based on the counting data obtained by counting the number of times each of the help information has been viewed and stored in the log counting database, a learning result obtained by learning a help operation history of the user from the user log stored in the log memory, and a number of views of the help information in companies in a group by grouping companies of the same size as a company of the user;
updates the priority stored in the help information memory with the determined priority;
acquires the screen identification information of the work screen displayed on the display device upon receipt of the operation of the user for displaying the help information; and
displays, [[the ]]according to the priority, the help information identified by the help information identification information stored in the help information memory corresponding to the screen identification information.


6.	(Currently Amended) A help information display method by a help information display system that displays help information for supporting an operation of a user, wherein the help information display system includes: 
a help information memory that stores the help information, information of a work screen associated with the help information, and a priority relevant to a display order of the help information;
a log memory that stores a user log including the operation performed by the user, screen identification information for identifying the work screen on which the user has performed the operation, and help information identification information for identifying the help information corresponding to the screen identification information;
a log counting database that stores a counting data obtained by counting the user log sored in the log memory for each user, the counting data being obtained by counting a number of times each help information has been viewed by the user for each work screen; and
a processor, 
the method comprising: by the processor,
determining the priority relevant to the display order of the help information based on the counting data obtained by counting the number of times each of the help information has been viewed and stored in the log counting database, a learning result obtained by learning a help operation history of the user from the user log stored in the log memory, and a number of views of the help information in companies in a group by grouping companies of the same size as a company of the user;
updating the priority stored in the help information memory with the determined priority;
acquiring the screen identification information of the work screen displayed on [[the]]a display device of a user terminal upon receipt of the operation of the user for displaying the help information; and
displaying, [[the ]]according to the priority, the help information identified by the help information identification information stored in the help information memory corresponding to the screen identification information on the display device.

Allowable Subject Matter

Claims 1, 5, 6 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 6 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of limitations as recited in independent Claim 1 (and similarly recited in independent Claim 6):
The primary prior art of record, Yamagata (US 2008/0229196), Biazetti et al (US 2006/0036991), Oikawa (US 2018/0316801) and other prior art of record similarly fail to disclose or suggest the limitations recited in the independent claims, particularly in the combination of steps/features required by Claim 1 (and similarly, Claim 6). Therefore, for the reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173